Citation Nr: 1124839	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-30 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a thoracolumbar spine disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy.

3.  Entitlement to an increased rating for hypertension, currently assigned a 10 percent evaluation.

4.  Entitlement to an increased rating for pityriasis and folliculitis, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2008.  In December 2010,  the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

At his hearing, the Veteran stated that he had a shoulder problem which he felt was probably due to the bone degeneration.  Service connection for right and left shoulder conditions, among other issues, was denied by the RO in an April 2010 rating decision.  The Veteran did not proffer testimony as to that issue, nor did he indicate that he wished his statements to be construed as a notice of disagreement.  In addition, it is not clear whether he was talking about one or both shoulder conditions.  He did not mention other conditions addressed in the April 2010 rating decision, which he had also claimed as part of a bone degeneration condition.  Moreover, to furnish a statement of the case at this juncture could potentially deprive the Veteran of Decision Review Officer (DRO) review of the file, as well as limit the scope of the appeal.  It would be premature for the Board to accept jurisdiction before all RO actions are completed.  In view of these factors, the Board does not find the statements sufficiently specific to warrant a remand for issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of service connection for a thoracolumbar spine disability and an increased rating for a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2010, prior to the promulgation of a decision in the appeal of the issue of whether new and material evidence was received to reopen a claim for entitlement to service connection for peripheral neuropathy, the Board received notification from the appellant that a withdrawal of this issue from the appeal is requested.

2.  In December 2010, prior to the promulgation of a decision in the appeal of the issue of entitlement to an evaluation in excess of 10 percent for hypertension, the Board received notification from the appellant that a withdrawal of this issue from the appeal is requested.

3.  Evidence received since the May 1983 rating decision denying service connection for thoracic spine arthritis includes evidence which relates to an unestablished fact necessary to substantiate the claim, and triggers an examination.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, in the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the Veteran, in the issue of entitlement to an evaluation in excess of 10 percent for hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  New and material evidence has been received to reopen the claim for service connection for a thoracolumbar spine disability, previously identified as thoracic spine arthritis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. § 20.204(b).  In the present case, the issues of whether new and material evidence was received to reopen a claim for entitlement to service connection for peripheral neuropathy, and entitlement to an evaluation in excess of 10 percent for hypertension were withdrawn on the record at the Travel Board hearing in December 2010.  Hence, there remain no allegations of errors of fact or law for appellate consideration, as to those issues.  Accordingly, the Board does not have jurisdiction to review those issues on appeal and the appeal as to those issues is dismissed.

For the purpose of addressing whether new and material evidence has been received to reopen a claim for service connection for thoracic spine arthritis, compliance with the VA's duties to assist and notify need not be discussed.  See U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010). 

Service connection for thoracic spine arthritis was previously denied by the RO in a May 1983 rating decision.  The Veteran did not appeal that decision, and it is final.  38 U.S.C.A. § 7105 (West 2002).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  

Evidence of record at the time of the May 1983 rating decision included service treatment records, which did not show any thoracic spine complaints.  The service treatment records showed that the Veteran sustained injuries in a truck accident in Vietnam in October 1969.  After service, X-rays of the thoracic spine taken in conjunction with evaluation of an injury in which a log or tree limb had fallen on or hit the Veteran's back, showed mild degenerative spurring of the thoracic spine.  The RO denied service connection in May 1983, citing this evidence, but without further explaining the basis for the denial concerning that issue.  

Evidence received since then includes the Veteran's claim, received in July 2008, for service connection for bone degeneration in the back.  New treatment records received include X-rays of the lumbosacral spine dated in July 1984, which show degenerative joint disease at the L1-2 level, and a November 2004 report showing a compression deformity at L1, with degenerative arthritis suspected.  In addition, on a September 1997 VA examination, he reported low back pain at times.  

At his December 2010 Travel Board hearing, the Veteran presented testimony concerning the in-service truck injury, in which he was thrown from the vehicle while riding as a passenger.  He stated he had injured the back at the time.  He testified that after service, in 1973 or 1974, he was treated by a chiropractor for back pain for about 6 months to a year.  He indicated that in more recent treatment, he had been told that his back condition was the result of an injury.  This new evidence is suggestive of continuity of symptomatology, and, such, relates to an unestablished fact necessary to substantiate the claim, and at a minimum, the new evidence is sufficient to trigger an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).  In this regard, in determining whether evidence is new and material, evidence is presumed credible for the sole purpose of determining whether the case should be reopened; determinations of credibility and weight are made after the claim is reopened.  Justus v. Principi, 3 Vet. App. 510 (1993).  Moreover, in view of the additional diagnoses involving the lumbar spine, as well as the Veteran's reference to the claim as for a back condition in both the current and prior claims, the issue should be expanded to encompass degenerative arthritis of the thoracolumbar spine.  In this regard, the thoracolumbar spine is rated as a single disability under the rating schedule.  See 38 C.F.R. § 4.71a, Codes 5235-5242 (2010).  In view of the foregoing, the claim for service connection for a thoracolumbar spine disability is reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156.  


ORDER

The appeal in the matter of whether new and material evidence was received to reopen a claim for entitlement to service connection for peripheral neuropathy is dismissed.

The appeal in the matter of entitlement to an evaluation in excess of 10 percent for hypertension is dismissed.

New and material evidence to reopen the claim for service connection for thoracic spine arthritis, now identified as a thoracolumbar spine disability, has been received; to that extent only, the appeal is granted.


REMAND

Because the claim for service connection for a thoracolumbar spine disability has been reopened with the submission of new and material evidence, additional assistance in developing evidence pertinent to the Veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Specifically, he must be provided a VA examination, with a nexus opinion, which includes a claims file review by the examiner.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this regard, at the time of the injury in September 1982, the Veteran already had mild degenerative arthritis of the thoracic spine.  

Concerning the claim for an increased rating for the Veteran's skin condition, he states that although it is well-controlled with medication, he sometimes experiences symptoms, primarily on his scalp and groin.  The most recent examination, in September 2008, only reported symptoms on the scalp.  Thus, he should be afforded an examination, if feasible during a period of exacerbation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the extent of degenerative arthritis in the thoracolumbar spine.  The examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any or all of the degenerative arthritis in the thoracolumbar spine is related to service, in particular, the truck accident of October 1969.  To facilitate an accurate opinion, the claims folder must be provided to the examiner in conjunction with the examination.  

2.  Schedule the Veteran for an examination to determine the current manifestations and severity of his service-connected skin condition.  If feasible, the examination should be scheduled for a period of exacerbation.  In any event, the examiner should carefully examine for evidence of previous exacerbations, such as scarring or discoloration.  The claims folder must be made available to and reviewed by the examiner.  The examiner should report the percentages of the Veteran's entire body and of the exposed areas that are affected by the service- connected skin disability.  With regard to the head, face and neck; the examiner should note whether there is visible or palpable tissue loss, gross deformity or distortion of any features or paired features, or any of the 8 characteristics of disfigurement (found in Note 1, 38 C.F.R. § 4.118, DC 7800).

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the reopened claim for service connection for a thoracolumbar spine disability on a de novo basis, as well as the claim for an increased rating for a skin condition.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


